PER CURIAM.
Herbert J. Will, who was the plaintiff below, appealed from a lower court decree dismissing his divorce complaint with prejudice and awarding Almeda Will, who was defendant below, appellee here, $25.00 per week for her separate maintenance.
The complaint for divorce against the defendant alleged extreme cruelty. The defendant answered and counterclaimed for separate maintenance. Her counterclaim did not specifically allege a ground for divorce, but alleged facts which caused “great mental anguish” and “mental distress.” After a hearing on the merits, the chancellor dismissed the complaint with prejudice and ordered the plaintiff to pay the defendant $25 per week permanent alimony for her separate maintenance.
We have read the record of the trial proceedings and the briefs of the parties and find that the able trial judge had substantial evidence upon which to base his decision.
Finding no error, we affirm.
Affirmed.
ALLEN, C. J., and SMITH and ANDREWS, JJ., concur.